Citation Nr: 0103411	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-46 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired low 
back disorder.

2.  Entitlement to an increased (compensable) evaluation for 
service connected gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel








INTRODUCTION

The veteran had active service from January 1967 to September 
1970 and from August 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO denied entitlement to service connection for a low 
back disability and continued a noncompensable evaluation for 
gout.  The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service.

2.  Clinical evidence of a chronic acquired low back disorder 
was initially shown some years after active service.

3.  There is no competent medical evidence linking the post 
service reported back disorder to active service or any 
incident therein.

4.  Osteoarthritis was not disabling to a compensable degree 
during the first post service year.

5.  Gout is controlled with medication and is essentially 
asymptomatic.




CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by military service; nor may service connection 
be presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The criteria for a compensable disability evaluation for 
service-connected gout have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000); (to 
be codified as amend at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5017 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability.  
In essence, he contends that he has a current low back 
disability which had its inception during his period of 
active service.  Additionally, he is seeking a compensable 
rating evaluation for his service-connected gout disability.  
He asserts that his gout is more disabling than reflected by 
the current rating evaluation.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of each 
claim; and then proceed to analyze each issue and render a 
decision.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected gout disability is currently 
rated as noncompensable pursuant to Diagnostic Code 5017 
which provides the rating criteria for a gout. Under this 
Code provision,  gout is evaluated analogous to the criteria 
pertaining to rheumatoid arthritis, which are found in 
Diagnostic Code 5002.  Under Diagnostic Code 5002, when 
rheumatoid arthritis (gout) is described as an active process 
with constitutional manifestations associated with active 
joint involvement that is totally incapacitating an 
evaluation of 100 percent disabling is warranted.  When there 
is less symptomatology than the criteria for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, a 60 percent evaluation is assigned.  

Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year are evaluated as 40 percent disabling.  One or two 
exacerbations a year in a well-established diagnosis are 
evaluated as 20 percent disabling.  For residuals of gout, 
such as limitation of motion or ankylosis, the disability is 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned. 38 C.F.R. § 4.71a (2000).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  




It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claims is denied.  Gilbert, 1 
Vet. App. at 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4. 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


I.  Entitlement to service connection for 
a chronic acquired low back disorder.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  

A report of medical examination dated in January 1967 and 
completed in conjunction with his enlistment reveals that 
upon clinical evaluation, all pertinent systems, to include 
his spine and musculoskeletal systems, were normal.  

The associated report of medical history completed by the 
veteran at the time of enlistment, also dated in January 
1967, shows that he indicated he had never had recurrent back 
pain or other related disorder.

Similarly, reports of medical examination dated in September 
1968, September 1970, August 1971, October 1976, February 
1977, April 1982, July 1984, and March 1987, all show that 
upon clinical evaluation, his spine and musculoskeletal 
systems were normal.  Associated reports of medical history 
dated in August 1971 and July 1984 show that he indicated he 
had never had recurrent back pain or other related disorder.

The report of medical examination dated in July 1987 and 
completed in conjunction with the veteran's retirement 
reveals that upon clinical evaluation, his spine and 
musculoskeletal systems were clinically normal.  

The associated report of medical history completed at that 
time shows that he indicated he had never had recurrent back 
pain or other related disorder.  There is no other evidence 
of record that the veteran was incurred or was treated for a 
low back disability during his period of active service.

Subsequent to service, a VA outpatient treatment record dated 
in February 1992 shows that the veteran reported that he had 
been bed-ridden because of his back.  The assessment was 
history of back pain.

A VA outpatient treatment record dated in December 1993 shows 
that the veteran reported low back pain which he claimed to 
be military related.  He noted that he currently worked as a 
heavy equipment operator.  Examination revealed diffuse post 
disc bulge at L4-5 and L5-S1 with focal nerve root 
compression.  

The disc was said to abut the right S1 nerve with significant 
foraminal stenosis.  He was said to ambulate with care and 
there was minimal tenderness of the lumbosacral joint.  The 
assessment was degenerative joint disease of the spine with 
disc bulging.

A VA outpatient treatment record dated in January 1994 shows 
an MRI report of diffuse post disc bulge at L4-5 and L5-S1 
with nerve root compression at S1 with foraminal stenosis.  

A VA radiology report dated in January 1994 shows that a bone 
scan was conducted to rule out sacroiliitis as the veteran 
had reported chronic low back pain and bilateral S-1 
tenderness.  The bone scan revealed a mildly abnormal study 
with findings consistent with degenerative joint disease or 
arthritic changes of the large joints.  There was no evidence 
of sacroiliitis.

A VA outpatient treatment record dated in March 1994 shows an 
assessment of mechanical low back pain, degenerative joint 
disease of the spine, and polyarthralgia.  

In July 1994, the veteran returned for VA outpatient 
treatment for general back problems and joint pain.  He 
reported continued back pain.  The assessment was 
degenerative joint disease and gout.

A VA hospital treatment record dated in June 1996 shows that 
the veteran presented with a one week history of increased 
pain in the lumbar region without injury.  He was determined 
to have intermittent tingling of both lower extremities and 
occasional weakness, but no numbness.

The veteran underwent a VA orthopedic examination in 
September 1997 and a VA neurological disorders examination in 
October 1999.  The examination reports were both silent as to 
symptoms associated with a low back disability.


Analysis

As indicated above, the Veterans Claims Assistance Act of 
2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The veteran has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  Moreover, 
the veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  Accordingly, the Board will proceed to a decision 
on the merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in January 
1967 is silent as to a history of a low back disability prior 
to his entrance into service.  He is therefore presumed to 
have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to having experienced symptoms associated 
with a low back disability either prior to service or during 
his period of active service.  The veteran's periodic in-
service examination reports all show that his spine and other 
musculoskeletal systems were clinically normal.  
Additionally, in reporting his medical history in conjunction 
with his in-service examinations, the veteran indicated that 
he did not then have, nor had he ever had recurrent back 
pain.

Subsequent to service, the fist evidence of record that the 
veteran was experiencing low back pain was not until February 
1992, more than four years after his separation therefrom.

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of degenerative joint 
disease of the lumbar spine, no health care provider has 
indicated or even suggested that the veteran's low back 
disability may be related to his military service.

The Board is aware that in December 1993, the veteran 
reported to the examiner that he was experiencing low back 
pain that was of service origin.  However, there is no 
evidence of record that the veteran incurred a low back 
disease or injury during service, and the veteran's statement 
is contradicted by his reports of medical history during 
service wherein he indicated he had never had recurrent back 
pain.  The Board places greater weight of probative value on 
contemporaneous medical records than it does on the veteran's 
recollections several years after the fact. 

Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does currently have a back disorder.  There must be in-
service incurrence or aggravation of a disease or injury.  In 
the veteran's case, as discussed at length above, the service 
medical records are devoid of any indication of a back 
disorder.  Finally, there must be a nexus between a current 
disability and service.  In the veteran's case, the veteran 
is of the opinion that his current back disorder is related 
to his service.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that a low 
back disability existed during the veteran's service or for 
several years thereafter, nor is there any medical evidence 
of record which links the his current low back disability 
with his service.  Accordingly, the veteran's claim of 
entitlement to service connection for a low back disability 
is denied.


II. Entitlement to an increased (compensable) evaluation for 
gout.

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

In a rating action dated in July 1988, based on service 
medical records and a post-service medical examination 
report, the veteran was granted entitlement to service 
connection for gout, wherein a noncompensable rating 
evaluation was assigned.  By rating action dated in December 
1990, the RO continued the noncompensable rating evaluation 
for the service-connected gout.  

The veteran underwent a VA examination in November 1990.  He 
provided a history of gout since 1979 involving both the feet 
and the knees.  He reported daily pain and swelling in his 
feet, toes and ankles.  He indicated that it was worse when 
walking than with standing.  The examiner commented that 
there was no clinical evidence of gout at present.  X-rays 
revealed degenerative disease of both knees.  The diagnosis 
was (1) degenerative joint disease of the right knee; (2) 
degenerative joint disease of the left knee; (3) recurrent 
arthralgias of both knees and feet; and (4) gout, under 
control with medication.  

In January 1994, the veteran requested that his claim for a 
compensable evaluation for his service-connected gout be 
reopened.  By rating action dated in April 1994, the RO 
determined that the medical evidence of record did not show 
complaints of or treatments for gout, other than medication.  
Thus, an increased rating evaluation was not warranted.  The 
veteran expressed disagreement with the assigned rating 
evaluation and appealed the decision to the Board.  

In July 1994, a VA outpatient treatment record shows that the 
veteran was treated for general back problems and joint pain.  
He reported continued back pain.  The assessment was 
degenerative joint disease and gout.

A VA outpatient treatment record dated in April 1995 reveals 
that the veteran reported his general back problems and joint 
pain had not changed, but that he was under no acute 
distress.  The assessment was, in pertinent part, (1) gout, 
stable, and (2) degenerative joint disease, stable.

The veteran underwent a VA orthopedic examination in 
September 1997.  He provided a history of gout in 1979 and 
1980 while at Fort Dix, New Jersey, during his period of 
active service.  Physical examination revealed a normal gait, 
with no deformity, swelling, or tenderness of the knee 
joints.  There was mild to moderate crepitus in both knee 
joints.  There was no evidence of laxity of the ligaments or 
synovial effusion.  The range of motion of the knees was from 
zero to 140 degrees.  

There were no tophi noted and there was no swelling, 
deformity or tenderness of the toes, ankles, fingers, wrists 
or elbows.  The diagnosis was (1) degenerative joint disease 
of the knees, bilaterally; and (2) hyperuricemia, controlled 
by Allopurinol.  The examiner commented that the veteran's 
history was atypical for presentation of acute gouty 
arthritis except for one documented episode of acute pain and 
swelling of the right first metatarsal phalangeal joint with 
hyperuricemia of 10 mg/dl in November 1896, with acute gouty 
arthritis.  The examiner concluded that there was no evidence 
of gouty arthritis at present.

The veteran underwent a VA neurological disorders examination 
in October 1999.  The examination report was silent as to 
symptoms associated with gout.

Analysis

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A.  The veteran has been provided with 
comprehensive, contemporaneous physical examinations and a 
full opportunity to present evidence and argument in support 
of this claim.  The Board is aware of no evidence pertinent 
to this issue which has not been obtained.  Accordingly, the 
Board concludes that VA's statutory duty to assist the 
veteran has been fulfilled in this case.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

As indicated above, Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert, 1 Vet. App. at 53, the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany, 9 Vet. App. at 519, 
citing Gilbert, 1 Vet. App. at 54.

The veteran's gout is currently assigned a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5017.  Pursuant to this code provision, gout is evaluated 
under the rating criteria of Diagnostic Code 5002, which 
pertains to rheumatoid arthritis, as set forth hereinabove.  

As an initial matter, the Board has considered whether the 
veteran's gout is more appropriately rating for an "active 
process" under 38 C.F.R. § 4.71a, Diagnostic Code 5017 or for 
"chronic residuals."  


Although the medical examiners of record have not spoken 
directly on point, the Board believes that the competent and 
probative evidence of record supports finding that the 
veteran's gout is more appropriately rated as chronic 
residuals under the criteria of Diagnostic Code 5017. In 
particular, the Board notes that there is documented evidence 
that the veteran has not exhibited gouty arthritis since 
November 1996.  The evidence has suggested that current 
symptomatology is attributable to degenerative joint disease 
of the knees for which the veteran is already service-
connected.  In combination with the veteran's own reports, 
the Board concludes that this evidence supports finding that 
the veteran's gouty arthritis is more appropriately rated as 
chronic residuals under the criteria Diagnostic Code 5017.

Having found that the veteran's gout is more appropriately 
rated as chronic residuals, the Board has considered whether 
an increased rating is warranted under the applicable 
criteria.  For chronic residuals of gout such as limitation 
of motion or ankylosis, favorable or unfavorable, such 
impairment is rated under the appropriate diagnostic codes 
for the specific joints involved.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5017-5002 (2000).

The Board has considered whether an increase is warranted for 
residuals of gouty arthritis.  However, the Board does not 
find that the veteran meets the criteria for an increase 
under appropriate rating codes for residuals such as 
limitation of motion. During examination in September 1997, 
there was no deformity, swelling or tenderness of the knees, 
toes, ankles, fingers, wrists or elbows.  Additionally, range 
of motion of the knees was said to be from zero to 140 
degrees bilaterally.   

Pursuant to Diagnostic Code 5260, a noncompensable evaluation 
is appropriate where flexion of the knee is limited to 60 
degrees.  A 10 percent evaluation is warranted when flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted when flexion is limited to 30 degrees, and the 
maximum 30 percent evaluation is warranted when flexion is 
limited to 15 degrees.  With range of motion from zero to 140 
degrees in the veteran's instance, an evaluation under this 
code would not yield a higher evaluation for gouty arthritis 
of both knees.

Similarly, pursuant to Diagnostic Code 5271, a 10 percent 
evaluation is warranted when there is moderate limitation of 
motion of the ankle, and the maximum rating of 20 percent is 
warranted when the limitation of motion is marked.  There is 
no evidence of record that the veteran experienced moderate 
or marked limitation of motion of the ankles, therefore an 
evaluation under this code would not yield a higher 
evaluation for gouty arthritis of the ankles.

Under Diagnostic Code 5215, which provides for an evaluation 
for limitation of motion of the wrist, a 10 percent rating 
evaluation is warranted where the dorsiflexion of the wrist 
is less than 15 degrees in the minor wrist, or where the 
palmar flexion of the minor wrist is limited in line with the 
forearm.  As there is no evidence of record that the veteran 
has dorsiflexion of the wrist of less than 15 degrees in the 
minor wrist, or palmar flexion of the minor wrist limited in 
line with the forearm, an evaluation under this code would 
not yield a higher evaluation for gouty arthritis of the 
wrists.

With regard to the veteran's elbows, pursuant to Diagnostic 
Code 5206, a noncompensable evaluation is warranted when the 
limitation of flexion of the forearm is limited to 110 
degrees.  A 10 percent evaluation is warranted when the 
limitation of flexion of the forearm is limited to 100 
degrees.  A 20 percent evaluation is warranted when the 
limitation of flexion of the forearm is limited to 90 degrees 
or if the limitation of flexion of the minor forearm is 
limited to 70 degrees.  A 30 percent evaluation is warranted 
when the limitation of flexion of the major forearm is 
limited to 70 degrees or if the limitation of flexion of the 
minor forearm is limited to 55 degrees.  

A 40 percent evaluation is warranted when the limitation of 
flexion of the major forearm is limited to 55 degrees or if 
the limitation of flexion of the minor forearm is limited to 
45 degrees. The maximum 50 percent evaluation is warranted 
when the limitation of flexion of the major forearm is 
limited to 45 degrees.

Pursuant to Diagnostic Code 5207, a 10 percent evaluation is 
warranted when the limitation of extension of the forearm is 
limited to 45 degrees.  A 10 percent evaluation is warranted 
when the limitation of extension of the forearm is limited to 
60 degrees.  A 20 percent evaluation is warranted when the 
limitation of extension of the forearm is limited to 75 
degrees or if the limitation of extension of the minor 
forearm is limited to 90 degrees.  A 30 percent evaluation is 
warranted when the limitation of extension of the major 
forearm is limited to 90 degrees or if the limitation of 
extension of the minor forearm is limited to 100 degrees.  A 
40 percent evaluation is warranted when the limitation of 
extension of the major forearm is limited to 100 degrees or 
if the limitation of extension of the minor forearm is 
limited to 110 degrees. The maximum 50 percent evaluation is 
warranted when the limitation of extension of the major 
forearm is limited to 110 degrees.  

As there is no evidence of record that the veteran has the 
requisite limitation of motion of the elbow to warrant a 
compensable evaluation under Diagnostic Codes 5206 and 5207, 
an evaluation under either of the foregoing code provisions 
would not yield a higher evaluation for gouty arthritis of 
the elbows.

On consideration of the clinical record as a whole, the Board 
does not find a basis for an increase for the veteran's 
service-connected gout.  The medical evidence of record 
suggests that the veteran exhibits no present evidence of 
gouty arthritis.  Any gout that has been referred to has been 
by history, and then it has been indicated that it was 
controlled by medication.  The Board has reviewed the entire 
record, including the recent report of the September 1997 VA 
examination as discussed above.  However, the Board finds 
that the preponderance of the evidence is against an increase 
on this issue.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As the veteran is not in receipt of the maximum schedular 
evaluation for his service-connected gout disability under 
the applicable diagnostic code, the factors of DeLuca are for 
application.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The evidence has demonstrated that there was no deformity, 
swelling, tenderness or limitation of motion.  As such, the 
medical evidence of record does not show that there is 
additional functional loss due to pain, weakness, fatigue or 
incoordination.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's gout as to 
warrant assignment of separate ratings.  38 C.F.R. § 4.14.


Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statement of the Case dated in June 2000, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's gout disability.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).  See also VAOPGCPREC 6-96.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the veteran's claims does not show that the 
veteran's gout disability has resulted in marked interference 
with employment or frequent periods of hospitalization.  

Indeed, there is no evidence of routine medical treatment for 
the service-connected gout disability, much less 
hospitalization.  In addition, there is no evidence that the 
veteran's service-connected gout disability presents an 
unusual clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected gout disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2000).  Accordingly, an extraschedular evaluation is not 
warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation  for gout.  Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to service connection for a chronic acquired low back 
disorder is denied.

Entitlement to an increased (compensable) evaluation for gout 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

